Order filed February 27, 2014.




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00901-CV
                                 ____________

                         BARBARA ULMER, Appellant

                                       V.

                 DEREK ANTHONY JENKINS, SR., Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-44247

                                  ORDER

      The reporter’s record was filed in two volumes on October 23, 2013, and
November 18, 2013. On December 5, 2013, appellant notified this court that she
had requested supplementation of the reporter’s record with exhibits admitted at
trial on May 10, 2013. See Tex. R. App. P. 34.6(d). The trial proceedings on May
10, 2013, were reported by Toyloria Lanay Hunter, deputy official court reporter.
To date, the supplemental reporter’s record has not been filed. Accordingly, we
issue the following order.

                                       1
      We order Toyloria Lanay Hunter, deputy official court reporter, to file a
supplemental reporter’s record on or before March 14, 2014, containing the
following:

      1. Plaintiff’s Exhibit 1, an iPad recording;

      2. Respondent’s Exhibit 15, Protective Order;

      3. Respondent’s Exhibit 17, Picture of Horse Head;

      4. Respondent’s Exhibit 18, Photo of Anthony Jenkins;

      5. Respondent’s Exhibit 19, Cert. of Class Completion; and

      6. Respondent’s Exhibit 20, E-mail.



                                PER CURIAM




                                         2